Title: To James Madison from Jacob Mayer, 23 May 1801
From: Mayer, Jacob
To: Madison, James


Sir,Washington May 23d. 1801.
In the necessary vindication of my character, which has been wantonly aspersed by Doctor Stevens, and with the view of imparting to the Government information, which it may be well to possess, I take the liberty of submitting the subjoined statement with the accompanying documents. In making this communication I repose in the Executive of the United states the most implicit confidence, and rely fully on its discretion in preventing any use being made of that part thereof which relates to General Toussaint, as an exposure might prove seriously injurious to my house at the Cape. I have the honor to be, with Respect, sir, Your most ob: servant
Jacob Mayer
 

   
   RC and enclosures (DNA: RG 59, CD, Cap Haitien, vol. 3). For enclosures, see n. 1.



   
   In the enclosed fifty-one-page message to the secretary of state, datelined Pennsylvania, 12 Apr., Mayer outlined his charges against former consul general to Saint-Domingue Edward Stevens and the Adams administration, including extracted correspondence to support the charges. Mayer enclosed thirty-one pages of additional material that he believed damaging to Stevens and the Federalists responsible for his appointment.


